                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                               No. 5:09-CR-00162-1BR

  UNITED STATES OF AMERICA                             )
                                                       )
                                                       )
                                                       )
          v.                                           )   ORDER
                                                       )
  MICHAEL DOUGHTY WILLIAMS                             )
                                                       )

       This matter is before the court on defendant’s pro se motion to reduce his sentence under

the First Step Act of 2018 (“First Step Act”), (DE # 172), and defendant’s counseled

supplemental motion for a sentence reduction under the First Step Act, (DE # 176).

       In 2010, a jury convicted defendant of conspiracy to possess with intent to distribute 50

grams or more of cocaine base (“crack”) in violation of 21 U.S.C. §§ 841(a)(1) and 846. At

sentencing, the court determined that defendant’s guideline imprisonment range was life.

(8/15/10 Tr., DE # 116, at 50; see also PSR ¶ 48.) Based on “the involvement of the

defendant’s father [in] enabling and compelling him to engage in drug trafficking, the instability

of his childhood, and lack of significant criminal history,” the court downwardly varied from that

range and sentenced defendant to 300 months imprisonment. (8/15/10 Tr., DE # 116, at 65-66.)

The court also sentenced defendant to five years supervised release. (Id. at 66.)

       Defendant appealed, challenging his conviction and sentence. The Fourth Circuit

affirmed, and defendant subsequently filed a petition for a writ of certiorari, which the Supreme

Court denied. United States v. Williams, 439 F. App’x 254 (4th Cir.), cert. denied, 565 U.S.

1021 (2011). In 2012, defendant challenged his conviction and sentence with a habeas corpus

motion under 28 U.S.C. § 2255. The court dismissed the motion on initial review.
       In January 2019, defendant filed his pro se motion to reduce his sentence. The court

appointed the Federal Public Defender to represent him pursuant to Standing Order No. 19-SO-3

(E.D.N.C.). In November, the Federal Public Defender filed a notice of appearance on behalf of

defendant and filed the supplemental motion for a sentence reduction. The government filed a

response to that motion, (DE # 178), and defendant filed a reply, (DE # 179). The United States

Probation Office has filed a memorandum setting forth its assessment of defendant’s eligibility

for relief, (DE # 180), to which defendant has filed an objection, (DE # 181).

       In his counseled motion, defendant requests that the court reduce his sentence of

imprisonment and term of supervised release. (Suppl. Mot., DE # 176, at 3, 5.) Based on

changes in the relevant statutory penalties and sentencing law, length of time in custody, and

post-sentencing conduct, he argues a sentence of time served is appropriate. (Id. at 3-5; Reply,

DE # 179, at 2-3.) The government does not dispute that defendant is eligible for relief. (See

Resp., DE # 178, at 1.) However, it urges the court to deny defendant relief because, it

maintains, the change in statutory penalties has no effect on defendant’s guideline range due to

the quantity of drugs involved. (See id. at 5.)

       Under 18 U.S.C. § 3582(c)(1)(B), a “court may modify an imposed term of imprisonment

to the extent otherwise expressly permitted by statute.” The First Step Act is such a statute.

See United States v. Wirsing, 943 F.3d 175, 185 (4th Cir. 2019), amended (Nov. 21, 2019)

(“[T]he distinct language of the First Step Act compels the interpretation that motions for relief

under that statute are appropriately brought under § 3582(c)(1)(B).”) The Act made Sections 2

and 3 of the Fair Sentencing Act of 2010 (“Fair Sentencing Act”) retroactive. See Pub. L. No.

115-391, § 404, 132 Stat. 5194, 5222 (2018). “A court that imposed a sentence for a covered


                                                  2
offense may . . . impose a reduced sentence as if [these] sections . . . were in effect at the time the

covered offense was committed.” Id. § 404(b).

         To determine whether defendant is eligible for relief under the First Step Act, the court

considers whether defendant’s offense is a “covered offense.” See Wirsing, 943 F.3d at 185.

The First Step Act defines “covered offense” as “a violation of a Federal criminal statute, the

statutory penalties for which were modified by section 2 or 3 of the Fair Sentencing Act . . . , that

was committed before August 3, 2010.” Pub. L. No. 115-391, § 404(a), 132 Stat. at 5222.

Those sections of the Fair Sentencing Act increased the threshold amounts of crack cocaine to

trigger mandatory minimum terms of imprisonment for trafficking crack cocaine and eliminated

the five-year mandatory minimum term of imprisonment for simple possession of crack cocaine.

See Pub. L. No. 111-220, §§ 2, 3, 124 Stat. 2372 (2010).

         In this case, defendant committed the crack cocaine offense prior to 3 August 2010. At

the time defendant committed the offense, the statutory penalty was 10 years to life

imprisonment and five years to life supervised release. (PSR ¶¶ 47, 50); see also 21 U.S.C. §

841(b)(1)(A)(iii) (2009); id. § 846 (1970). The Fair Sentencing Act modified this penalty. See

Pub. L. No. 111-220, § 2(a)(1), 124 Stat. at 2372 (raising the threshold amount from 50 grams to

280 grams). If the Fair Sentencing Act was in effect at the time defendant committed the

offense, he would be subject to 5 to 40 years imprisonment and four years to life supervised

release.1 See 21 U.S.C. § 841(b)(1)(B)(iii) (2018). Accordingly, his offense of conviction is a




1
  Defendant questions whether the statutory maximum term of imprisonment should be 20 years based on United
States v. Collins, 415 F.3d 304 (4th Cir. 2005), where the Fourth Circuit held the jury must make a determination of
the statutory threshold drug quantity attributable to a member of a drug distribution conspiracy, id. at 313-14. (See
Reply, DE # 179, at 2 n.1.) The Fourth Circuit considered this issue on direct appeal. The court concluded
defendant’s “reliance on Collins is simply misplaced.” (DE # 123, at 6.)
                                                          3
“covered offense” under the First Step Act, and defendant is eligible for relief.

       Whether to reduce defendant’s sentence remains in the court’s discretion. See Wirsing,

943 F.3d at 180. The court considers the relevant 18 U.S.C. § 3553(a) factors, the advisory

nature of the sentencing guidelines, and the defendant’s post-sentencing conduct. E.g., United

States v. Mack, Crim. No. PJM 09-00247, 2019 WL 7037961, at *3 (D. Md. Dec. 20, 2019);

United States v. Spotts, Civil Action No. 3:00-0647, Criminal Action No. 3:98-00047-01, 2019

WL 6521981, at *4 (S.D.W. Va. Dec. 3, 2019); United States v. Robinson, No. 5:06-CR-14,

2019 WL 5967967, at *6 (W.D. Va. Nov. 13, 2019); United States v. Brown, No. 07-20195-01,

2019 WL 4126555, at *3 (E.D. Mich. Aug. 30, 2019). Considering these factors, the court

concludes a sentence reduction is warranted.

       Defendant has been incarcerated nearly 11 years. He has been employed for at least the

last seven years. (Supp. Mot., Ex. B, DE # 176-2, at 2.) His supervisor characterizes him as “a

hard working responsible individual” and is “confident that when [defendant] is released from

prison he will be a productive, law abiding member of the community.” (Id., Ex. C, DE # 176-

3.) He has mentored other inmates, (6/10/19 Letter, DE # 174), taken numerous educational

courses, including drug education, (Supp. Mot., Ex. B, DE # 176-2, at 3, 4), and satisfied his

financial obligation, (id. at 4). Although defendant has incurred two infractions, the last one

was more than six years ago. (See id. at 3.)

       Additionally, with the change in statutory penalty, defendant’s sentencing guideline range

has been lowered. As stated above, at sentencing, defendant’s imprisonment range was life.

His supervised release range was five years. (8/15/10 Tr., DE # 115, at 50; see also PSR ¶ 51.)

Now, the imprisonment range is the statutory maximum, 480 months. See U.S.S.G. Ch. 5, pt. A


                                                 4
(2018); id. § 5G1.1(a) (2018). (See also USPO Mem., DE # 180, at 2.) The supervised release

range is four to five years. See U.S.S.G. § 5D1.2 (2018). If the court were to downwardly vary

from the revised range, as it did at sentencing, a comparable sentence would be 267 months

imprisonment. (See USPO Mem., DE # 180, at 1.) If the court were to also downwardly vary

based on the crack/powder disparity in the sentencing guidelines, as is the court’s current

practice, see Spears v. United States, 555 U.S. 261, 265-66 (2009) (per curiam) (“[D]istrict

courts are entitled to reject and vary categorically from the crack cocaine Guidelines based on a

policy disagreement with those Guidelines.”), defendant’s sentence of imprisonment would be

even lower.

       Considering all these circumstances, the court will reduce defendant’s term of

imprisonment and reduce his term of supervised release. Defendant’s supplemental motion for

a sentence reduction is ALLOWED. Defendant’s pro se motion to reduce his sentence is

ALLOWED to the extent it seeks relief consistent with the supplemental motion, and otherwise,

it is DENIED. Defendant’s previously imposed sentence of imprisonment as reflected in the

judgment dated 8 July 2010 is reduced to time served. Defendant’s term of supervised release is

reduced to four years. The Bureau of Prisons is permitted to delay defendant’s release from

prison for up to 10 days for administrative purposes. Except as provided herein, all provisions

of the judgment dated 8 July 2010 shall remain in effect.

       This 3 April 2020.




                                      __________________________________
                                                  W. Earl Britt
                                                  Senior U.S. District Judge

                                                 5
